711 N.W.2d 735 (2006)
474 Mich. 1067
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ngoc Phat TRAN, a/k/a Quang Hang, Defendant-Appellant.
Docket No. 128626, COA No. 250332.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the March 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd., 472 Mich. 881, 693 N.W.2d 823 (2005).